
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 221
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Conyers (for
			 himself and Mr. Kucinich) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Requesting that the President issue a
		  proclamation annually calling upon the people of the United States to observe
		  Global Family Day, One Day of Peace and Sharing, and for other
		  purposes.
	
	
		Whereas in 2009, the people of the world suffered many
			 calamitous events, including devastation from tsunami, terror attacks, war,
			 famines, genocides, hurricanes, earthquakes, political and religious conflicts,
			 disease, poverty, and rioting, all necessitating global cooperation,
			 compassion, and unity previously unprecedented among diverse cultures, faiths,
			 and economic classes;
		Whereas grave global challenges in the year 2010 may
			 require cooperation and innovative problem-solving among citizens and nations
			 on an even greater scale;
		Whereas Congress has adopted three resolutions, S. Con.
			 Res. 138 on December 15, 2000, H. Con. Res. 317 on September 19, 2006, and S.
			 Res. 582 on September 25, 2006, expressing the sense of Congress that the
			 President of the United States should issue a proclamation each year calling
			 upon the people of the United States and interested organizations to observe an
			 international day of peace and sharing at the beginning of each year;
		Whereas in 2001, the United Nations General Assembly
			 adopted Resolution 56/2, which invited Member States, intergovernmental
			 and non-governmental organizations and all the peoples of the world to
			 celebrate One Day in Peace, 1 January 2002, and every year
			 thereafter;
		Whereas many foreign heads of state have recognized the
			 importance of establishing Global Family Day, a special day of international
			 unity, peace, and sharing, on the first day of each year; and
		Whereas family is the basic structure of humanity, thus,
			 we must all look to the stability and love within our individual families to
			 create stability in the global community: Now, therefore, be it
		
	
		That Congress—
			(1)requests that the President issue a
			 proclamation annually calling upon the people of the United States to observe
			 Global Family Day, One Day of Peace and Sharing, a day which is dedicated
			 to—
				(A)eradicating
			 violence, hunger, poverty, and suffering; and
				(B)establishing
			 greater trust and fellowship among peace-loving nations and families
			 everywhere; and
				(2)requests that the
			 President invite former Presidents of the United States, Nobel laureates, and
			 other notables, including United States business, labor, faith, and civic
			 leaders, to join the President in promoting appropriate activities for the
			 people of the United States and in extending appropriate greetings from the
			 families of the United States to families around the world.
			
